                                                                           Case 3:19-cv-00285-LRH-CBC Document 18 Filed 09/11/19 Page 1 of 2



                                                                       1   ROBERT S. LARSEN, ESQ.
                                                                           Nevada Bar No. 7785
                                                                       2   DIONE C. WRENN, ESQ.
                                                                           Nevada Bar No. 13285
                                                                       3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                           300 South 4th Street, Suite 1550
                                                                       4   Las Vegas, Nevada 89101
                                                                           Telephone: (702) 577-9300
                                                                       5   Direct: (702) 577-9316
                                                                           Facsimile: (702) 255-2858
                                                                       6   Email: rlarsen@grsm.com
                                                                                   dwrenn@grsm.com
                                                                       7
                                                                           Attorneys for CoLinx, LLC
                                                                       8
                                                                                                         UNITED STATES DISTRICT COURT
                                                                       9
                                                                                                                DISTRICT OF NEVADA
                                                                      10
                                                                           RHIANNON WILSON,                                 )     Case No.: 3:19-CV-00285-LRH-CBC
                                                                      11
Gordon Rees Scully Mansukhani, LLP




                                                                                                                            )
                                                                                                           Plaintiff,       )
                                                                      12                                                    )
                                     300 So. 4th Street, Suite 1550
                                      Las Vegas, Nevada 89101




                                                                           vs.                                              )
                                                                      13                                                    )     STIPULATION AND ORDER TO
                                                                           COLINX, LLC; AND DOES I-X.,                      )     DISMISS WITH PREJUDICE
                                                                      14                                                    )
                                                                                                           Defendants.      )
                                                                      15                                                    )
                                                                      16                 STIPULATION AND ORDER TO DISMISS WITH PREUDICE
                                                                      17          Plaintiff Rhiannon Wilson (“Plaintiff”) and Defendant CoLinx, LLC (“Defendant”)
                                                                      18   (collectively the “Parties”), by and through their undersigned counsel, hereby stipulate that:
                                                                      19          1.         All claims Plaintiff had, or may have had, against Defendant that are contained
                                                                      20   herein, are reasonably related to, or could have been brought in the above-captioned action, are
                                                                      21   hereby dismissed with prejudice in their entirety with each party to bear her/its own attorney’s
                                                                      22   fees and costs.
                                                                      23   ///
                                                                      24   ///
                                                                      25   ///
                                                                      26   ///
                                                                      27   ///
                                                                      28   ///
                                                                                                                            -1-
                                                                              Case 3:19-cv-00285-LRH-CBC Document 18 Filed 09/11/19 Page 2 of 2



                                                                          1          2.      All remaining deadlines and hearings be vacated in light of the parties stipulated

                                                                          2   dismissal with prejudice.

                                                                          3   DATED this 11th day of September, 2019               DATED this 11th day of September, 2019
                                                                              MARK MAUSERT LAW                                     GORDON REES SCULLY
                                                                          4                                                        MANSUKHANI, LLP
                                                                          5
                                                                              /s/ Mark Mausert____________                         /s/ Dione C. Wrenn______________
                                                                          6   MARK MAUSERT, ESQ.                                   ROBERT S. LARSEN, ESQ.
                                                                              Nevada Bar No. 2398                                  Nevada Bar No. 7785
                                                                          7   729 Evans Avenue                                     DIONE C. WRENN, ESQ.
                                                                              Reno, NV 89512                                       Nevada Bar No. 13285
                                                                          8                                                        300 South 4th Street, Suite 1550
                                                                              Attorney for Plaintiff Rhiannon Wilson               Las Vegas, NV 89169
                                                                          9
                                                                                                                                   Attorneys for CoLinx, LLC
                                                                         10

                                                                         11
   Gordon Rees Scully Mansukhani, LLP




                                                                         12                                               IT IS SO ORDERED
                                        300 So. 4th Street, Suite 1550
                                         Las Vegas, Nevada 89101




                                                                         13                                               DATED this 12th day of September, 2019.
                                                                                                                          _________________________________
                                                                         14                                               UNITED STATES DISTRICT JUDGE
                                                                         15                                               DATED: _________________________
                                                                                                                          ______________________________________
                                                                         16                                               LARRY R. HICKS
                                                                                                                          UNITED STATES DISTRICT JUDGE
                                                                         17

                                                                         18

                                                                         19

                                                                         20

                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28
1190952/46972996v.2


                                                                                                                             -2-
